



COURT OF APPEAL FOR ONTARIO

CITATION:
Szilvasy v. Reliance Home
    Comfort Limited Partnership (Reliance Home Comfort), 2012 ONCA 821

DATE: 20121127

DOCKET: C55214

Rosenberg, Gillese and Lang JJ.A.

BETWEEN

Shirley Szilvasy

Plaintiff (Respondent)

and

Reliance Home Comfort Limited Partnership also
    known as Reliance Home Comfort

Defendant (Appellant)

Tim Buckley and Heather Pessione, for the appellant

Hillel David and Mark A. Mason, for the respondent

Heard: October 23, 2012

On appeal from the order of Justice Gladys Pardu, sitting
    as a single judge of the Divisional Court, dated December 7, 2011.

Gillese
    J.A.:

[1]

A person rented a hot water heater for her home. The heater leaked and
    caused water damage.  This appeal decides who should bear the cost of the
    property damage  the homeowner (or her property insurer) or the company that
    supplied the heater.

OVERVIEW

[2]

Two separate Small Claims Court actions were brought against Reliance
    Home Comfort
[1]
(Reliance or the appellant) for consequential property damage arising from
    leaks in hot water heaters that Reliance had supplied.  In the present case,
    the water heater was approximately 9 years old.  In the companion case of
    Collett v. Reliance Home Comfort Limited Partnership C55215 (the companion
    case), the water heater was 19 years old.

[3]

The two actions were heard together.  The trial judge found Reliance
    liable in both cases.  Reliances appeals to the Divisional Court were
    dismissed.

[4]

With leave, Reliance appeals to this court.  For the reasons that
    follow, I would dismiss the appeal.

BACKGROUND IN BRIEF

[5]

Reliance is a Manitoba limited partnership registered in the province of
    Ontario.  It is in the business of renting water heaters to residential
    customers.

[6]

In approximately 1998, a Reliance hot water heater was installed in the
    basement of a new house located at 95 Rodgers Road, Guelph, Ontario (the
    Rodgers Road house).  It is probable that the water heater was installed by the
    homebuilder, as that is the normal practice.

[7]

Shirley Szilvasy (Ms. Szilvasy or the respondent) purchased the Rodgers
    Road house in April 2004.  The hot water heater was located in the basement of
    the house, in an unfinished furnace room that had a floor drain.

[8]

After moving in, Ms. Szilvasy took over rental of the water heater
    from the previous homeowner and paid Reliances monthly bills.  There was no
    evidence that she had any discussion with, or sought any assurances from, the appellant
    regarding the condition of the water heater.

[9]

Reliance sent the respondent a document entitled Water Heater Rental
    Agreement (the Terms & Conditions) along with her October 2005 bill. 
    Neither party contended that the Terms & Conditions were a contract.  The
    Terms & Conditions describe the parties respective rights and
    responsibilities associated with the water heater rental.

[10]

The
    respondent read the Terms & Conditions when she received them.

[11]

The
    Terms & Conditions state that, among other things, the customer is to:

(a)

pay rental charges when due; and

(b)

ensure that the water heater is
    located in an area with sufficient drainage and that the drainage is open and
    unrestricted.

[12]

The
    Terms & Conditions state that Reliance will:

(a)

repair and/or replace the water
    heater; and

(b)

provide access to a customer
    service centre 7 days a week, 24 hours a day.

[13]

The
    Terms & Conditions also provide that Reliance:

will not be liable for any loss, damage or injury of any type
    (including as a result of any water leakage)  caused or contributed to in any
    way by the use and operation of the water heater or any indirect, incidental,
    special or consequential damages, even if reasonably foreseeable.

[14]

The
    water heater was equipped with a safety valve known as a temperature and
    pressure relief valve, as mandated by Ontario regulations.  The valve is
    designed to discharge water under abnormal temperature or pressure conditions. 
    Water can also leak out of the water heater due to a failure of the water tank. 
    A warning label attached to the water heater warns of the possibility of
    discharge from the temperature and pressure relief valve.

[15]

In
    August 2006, Reliance says it sent out a warning insert to its customers, along
    with their water heater rental bills.  This notice, which was entitled Protect
    your valuables in the event of a leak, reminded customers that there is
    always a possibility that the product may leak.  Customers were advised to not
    place valuable items near the water heater and to ensure that water that could
    escape should be directed toward a floor drain.

[16]

In
    December 2007, prior to leaving on holidays, the respondent checked the water
    heater.  She did not notice any leaks.  She then went on a five-day vacation. 
    She did not have anyone check the house in her absence.  When she returned, she
    discovered that the water heater had leaked and the carpet in the basement was
    soaking wet.  She called Reliance who replaced the water heater, without charge.

[17]

The
    respondent brought a subrogated claim on behalf of her insurer in the Small
    Claims Court.  She sought compensation for the property damage caused by the
    leak.

[18]

The
    evidence at trial established the following.  Reliance did not inspect the hot
    water heaters.  However, the condition of the key elements of a water heater
    cannot be assessed without destroying the water heater.  Moreover, inspections
    cannot assist in predicting, averting or determining when an individual tank
    will leak.  All water heater tanks will eventually fail.  It is not possible to
    predict the life expectancy of a water heater.  The lifespan depends on several
    factors including the volume of consumption of hot water, the local water
    quality, and the local municipal water treatment process.  Reliance has no plan
    or policy for automatically replacing a tank based on age.  It replaces tanks
    only when they are already leaking.

[19]

While
    no rental agreement was entered into evidence at trial, the parties agreed that
    the respondent had rented the water heater from the appellant.

[20]

The
    trial judge found Reliance liable for the consequential damage caused by the
    failure of the water tanks based on an implied warranty of fitness.  He awarded
    the respondent damages in the amount of $5,916.40, plus disbursements, costs
    and interest.

[21]

Reliance
    appealed, as of right, to a single judge of the Divisional Court.  The
    Divisional Court observed that the provision on implied warranties in s. 9 of
    the
Consumer Protection Act, 2002
, S.O. 2002, c. 30, Schedule A (the
CPA
)
    applied to the rental arrangement.  At para. 13 of the reasons, the court
    concluded:

Given [Reliances] acknowledged contractual obligation to
    provide a working hot water tank at all times, it would be illogical to
    conclude that there was not a continuing warranty as to the proper functioning
    of the tank.

[22]

By
    order dated December 7, 2011 (the Order), the Divisional Court dismissed
    Reliances appeals in both this case and the companion case.

[23]

Reliance
    was given leave to appeal to this court.

THE ISSUES

[24]

The
    central issue to be decided on this appeal is whether s. 9 of the
CPA
applies to the water heater rental arrangement between the parties.

DOES SECTION 9 OF THE
CPA
APPLY TO THE WATER HEATER
    RENTAL?

[25]

Section
    9 of the
CPA
reads as follows:

9. (1) The supplier is deemed to warrant that the
    services supplied under a consumer agreement are of a reasonably acceptable
    quality.

(2)  The implied conditions and warranties applying to
    the sale of goods by virtue of the
Sale of Goods Act
are deemed to
    apply with necessary modifications to goods that are leased or traded or
    otherwise supplied under a consumer agreement.

(3)  Any term or acknowledgement, whether part of the
    consumer agreement or not, that purports to negate or vary any implied
    condition or warranty under the
Sale of Goods Act
or any deemed
    condition or warranty under this Act is void.

[26]

Reliance
    submits that the Divisional Court erred in holding that s. 9(1) of the
CPA
applies
    to the water heater agreement.

[27]

It
    is not clear to me that the Divisional Court relied on s. 9(1) of the
CPA
for its determination.  In para. 10 of its reasons, the court finds that the
    implied warranties in the
CPA
apply because the failure of the water
    tanks occurred after the effective date of the legislation.  In para. 11, both
    s. 9(1) and 9(2) are set out.  In paras. 12 and 13, the court discusses
    warranties and their application to the present case but does not specifically
    avert to either s. 9(1) or 9(2).  If the Divisional Court did find liability based
    on s. 9(1) of the
CPA
, I agree with Reliance that this was an error. 
    Section 9(1) could not apply because it relates to the provision of services,
    rather than goods; clearly, a water heater is a good and not a service.

[28]

I
    turn, therefore, to a consideration of s. 9(2).

[29]

Section 9(2) of the
CPA
provides that the implied conditions and
    warranties applying to the sale of goods by virtue of the
Sale of Goods Act
,
    R.S.O. 1990, c. S.1 (
SOGA
)

are deemed to apply to goods that are
    leased or otherwise supplied under a consumer agreement.  The first question is
    whether the hot water heater was supplied under a consumer agreement.  In my
    view, it was.

[30]

Consumer
    agreement is defined in s. 1 of the
CPA
to mean an agreement between a
    supplier and a consumer in which the supplier agrees to supply goods or
    services for payment.  The respondent is a consumer because she was a
    residential, not a business, user of the product.  Reliance did agree to supply
    a good (the water heater) for payment.

[31]

Reliance
    argues that, nonetheless, s. 9(2) does not apply in this case for two reasons. 
    First, it contends that it would amount to an impermissible retroactive
    application of the
CPA
.  Second, it submits that the statutory
    preconditions in s. 15 of the
SOGA
, which s. 9(2) of the
CPA
imports,
    are not met.

Application of the
CPA
 Retroactive or
    Retrospective?

[32]

The
CPA
came into force on July 30, 2005.  Ms. Szilvasy began renting the
    water heater from Reliance in April of 2004.  Reliance points to the common law
    presumption that new legislation will not apply retroactively, unless the
    legislation expressly so provides.  The
CPA
does not explicitly state
    that it is to have retroactive application.  Therefore, Reliance says, the
    Divisional Court erred in applying the
CPA
retroactively to the rental
    relationship that had been in existence prior to its coming into force.

[33]

I
    do not accept this submission.  In my view, the Divisional Court applied the
CPA
retrospectively, not retroactively.

[34]

In
Épicier Unis Métro-Richelieu Inc., division Éconogros v.
    Collin
, 2004 SCC 59; [2004] 3 S.C.R. 257, at para.
46, Lebel J.
    explains when legislation is properly applied with retrospective effect:

New legislation does not operate retroactively when it is
    applied to a situation made up of a series of events that occurred before and
    after it came into force or with respect to legal effects straddling the date
    it came into force. [Citation from Coté omitted]  If events are under way when
    it comes into force the new legislation will apply in accordance with the
    principle of immediate application, that is, it governs the future development
    of legal situations.  If the legal effects of the situation are already
    occurring when the new legislation comes into force, the principle of
    retrospective effect applies.  [Citations omitted]

[35]

The
    present case falls squarely within the expression of principle as enunciated in
Épicier
.  The events in question happened both before and after the
CPA
came into force.  That is, the parties rental agreement began prior to the
    effective date of the
CPA
but the legal effects of that arrangement were
    occurring when the
CPA
came into force as the rental arrangement was
    ongoing.  Consequently, the principle of retrospectivity operates and the
CPA
applies.

[36]

This
    court faced a similar situation in
Griffin v. Dell Canada Inc.
2010 ONCA
    29, 98 O.R. (3d) 431 and reached the same conclusion.  In
Griffin
, Mr.
    Griffin bought a computer from Dell before the
CPA
was in force. 
    However, his computer failed after the effective date of the legislation. 
    Until the computer failed, there was no claim.  Although the contract was
    concluded prior to the effective date of the legislation, because some of the facts
    giving rise to the claim arose after the effective date, the
CPA
applied: 
    see para. 41.

[37]

Similarly,
    in the present case, although the rental arrangement was entered into prior to
    the effective date of the legislation, the failure of the water heater occurred
    after that date.  Consequently, based on the principle of retrospectivity, the
CPA
applies.

Were the Statutory Preconditions in s. 15 of the
SOGA
met?

[38]

Section
    9(2) of the
CPA
provides that the implied conditions and warranties
    applying to the sale of goods by virtue of the
SOGA
are deemed to apply,
    with necessary modifications, to goods that are leased or otherwise supplied
    under a consumer agreement.

[39]

Section
    15 of the
SOGA
reads as follows:

15.  Subject to this Act and any statute in
    that behalf, there is no implied warranty or condition as to the quality or
    fitness for any particular purpose of goods supplied under a contract of sale,
    except as follows:

1. Where the buyer, expressly or by implication,
    makes known to the seller the particular purpose for which the goods are
    required so as to show that the buyer relies on the sellers skill or judgment,
    and the goods are of a description that it is in the course of the sellers
    business to supply (whether the seller is the manufacturer or not), there is an
    implied condition that the goods will be reasonably fit for such purpose, but
    in the case of a contract for the sale of a specified article under its patent
    or other trade name there is no implied condition as to its fitness for any
    particular purpose.

2. Where goods are bought by description from a
    seller who deals in goods of that description (whether the seller is the
    manufacturer or not), there is an implied condition that the goods will be of
    merchantable quality...

[40]

Reliance
    submits that the statutory preconditions set out in s. 15 of the
SOGA
were
    not met in this case.  It points to the language of s. 15.1 which requires that
    the buyer make known to the seller the particular purpose for which the goods
    are required so as to show that the buyer relies on the sellers skill or
    judgment.  Reliance says that it is not sufficient to the establishment of a
    warranty that the buyer merely makes known to the seller the particular purpose
    for which the goods are required.  Such an interpretation, it argues, would
    fail to give effect to the words so as to show.  Reliance submits that the respondent
    had to demonstrate that she relied on Reliances skill or judgment that the
    water heater would not leak ever, in order for the court to imply the s. 15
    warranty.  Such an inference could not be drawn, it is contended, because the
    respondent was on notice that the tank could leak, having received
    communications from Reliance to that effect and having read the product warning
    label on the water heater.  Further, there was no evidence that the respondent
    sought assurances from Reliance to that effect.  Without proof that the respondent
    relied on such an assurance, Reliance says, the obligation to pay consequential
    property damage cannot be implied under the
CPA
.

[41]

I
    do not accept this submission.

[42]

Ms.
    Szilvasy was an ordinary homeowner.  Reliance is in the business of supplying 
    by means of providing and servicing  hot water tanks to residences.  At the
    relevant time, Reliance had approximately 1.2 million tanks on lease to its
    customers.  In the circumstances, there can be no doubt but that Reliance knew
    the purpose for which Ms. Szilvasy rented the hot water heater (namely, to
    produce hot water for her home) and that she was relying on its skill and
    judgment to provide a properly functioning water heater.  Accordingly, pursuant
    to s. 15.1, there was an implied condition that the water heater would be reasonably
    fit for the purpose of heating water in her home.  The water heater in
    question was not reasonably fit for that purpose because it leaked.

[43]

Reliance
    argues that this interpretation amounts to the court implying a warranty that
    the rental heater would be as good as new throughout the term of the lease. 
    I disagree.   The water heater need not be in the same condition as a new
    heater.  It can be worn, rusted or otherwise in a less than pristine condition
    so long as it is reasonably fit for the purpose of heating water  without
    leaking.

CONCLUDING COMMENTS

[44]

Reliance
    posed three additional questions for the court: (1) what standard of review should
    the Divisional Court have applied when reviewing the decision of the trial
    judge; (2) is there is an implied warranty of fitness, apart from the
CPA
,
    on which to ground liability for consequential damages; and (3) did Reliance
    assume the risk of consequential damage because it retained ownership of the
    water heater?

[45]

Whether
    s. 9 of the
CPA
applied to the water heater arrangement between the
    parties is a matter of statutory interpretation.  Accordingly, the standard of
    review is correctness:  see
Mazur v. Elias
(2005), 75 O.R. (3d) 299
    (C.A.).  However, to the extent that findings of fact made by the trial judge are
    engaged in the application of the statute, those factual findings are not to be
    overturned absent palpable and overriding error.

[46]

Having
    concluded that s. 9 of the
CPA
applies to the water heater rental, it is
    unnecessary to decide the second and third questions.

DISPOSITION

[47]

Accordingly,
    I would dismiss the appeal with costs to the respondent in this appeal and the
    companion case fixed in the agreed on amount of $16,000, all inclusive.

Released: November 27, 2012 (E.E.G.)

E.E. Gillese
    J.A.

I agree M. Rosenberg J.A.

I agree Susan Lang J.A.





[1]
This is Reliances legal name.  Although the style of cause reads Reliance
    Home Comfort Limited Partnership, also known as Reliance Home Comfort, the
    style of cause was amended on consent at trial to reflect Reliances correct
    name.


